        Case 2:20-cv-00966-NR Document 415-35 Filed 08/28/20 Page 1 of 1




                                CERTIFICATE OF SERVICE

       I hereby certify that I caused a true and correct copy of the foregoing Appendix of Materials

in Support of Plaintiffs’ Motion to Modify Stay Order (ECF #410) and Motion for Limited

Preliminary Injunctive Relief to be filed this 28th day of August, 2020, via ECF, which system

will serve notice of same on all parties registered to receive same via the ECF system. For any

party who has yet to enter an appearance, the undersigned certifies that a copy of the foregoing

filing will be served on that party via First Class Mail and a copy sent to the County Solicitor, if

known, via email or fax.

                                                 Respectfully submitted,

                                                 PORTER WRIGHT MORRIS & ARTHUR LLP

                                           By: /s/ Ronald L. Hicks, Jr.
                                               Ronald L. Hicks, Jr. (PA #49520)
                                               Jeremy A. Mercer (PA #86480)
                                               Russell D. Giancola (PA #200058)
                                               Six PPG Place, Third Floor
                                               Pittsburgh, PA 15222
                                               (412) 235-4500 (Telephone)
                                               (412) 235-4510 (Fax)
                                               rhicks@porterwright.com
                                               jmercer@porterwright.com
                                               rgiancola@porterwright.com

                                                 and

                                                 Matthew E. Morgan (DC #989591)
                                                 (admitted pro hac vice – ECF #10)
                                                 Justin Clark (DC #499621)
                                                 (pro hac vice motion pending – ECF #27)
                                                 Elections, LLC
                                                 1000 Maine Ave., SW, 4th Floor
                                                 Washington, DC 20224
                                                 (202) 844-3812 (Telephone)
                                                 matthew.morgan@electionlawllc.com
                                                 justin.clark@electionlawllc.com

                                                 Counsel for Plaintiffs
